Filed Pursuant to Rule 497(e) File Nos. 333-201530 and 811-23024 Pacer Funds Trust (the “Trust”) February 3, 2016 Supplement to the Pacer TrendpilotTM750 ETF Pacer TrendpilotTM450 ETF Pacer TrendpilotTM100 ETF Pacer US Export Leaders ETF Statement of Additional Information (“SAI”) dated June 10, 2015 Pacer TrendpilotTMEuropean Index ETF Pacer Autopilot Hedged European Index ETF Pacer Global High Dividend ETF Pacer International Export Leaders ETF SAI dated December 14, 2015 Effective immediately, Jonathan H. Newman, Sr. is an “interested person” of the Trust (as defined in the Investment Company Act of 1940, as amended) because a member of his immediate family isan employee of the Trust's principal underwriter.As a result, there are four members of the Trust’s Board of Trustees, two of whom are not “interested persons” of the Trust (as defined in the Investment Company Act of 1940, as amended). All references in each SAI to Mr. Newman being an "independent trustee" are hereby revised to refer to him as an “interested trustee.” Please retain this Supplement with your SAI.
